23 So. 3d 170 (2009)
Michael O. FREEBARIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5228.
District Court of Appeal of Florida, First District.
October 20, 2009.
Rehearing Denied December 14, 2009.
John R. Green, Panama City, for Appellant.
Bill McCollum, Attorney General, Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's revocation of his probation. We affirm the revocation of probation; however, remand is required for entry of an order specifying the conditions which Appellant was determined to have violated. *171 See Jones v. State, 638 So. 2d 126 (Fla. 1st DCA 1994).
AFFIRMED and REMANDED.
WOLF, PADOVANO, and THOMAS, JJ., concur.